Exhibit 10.39

 

2011 STOCK INCENTIVE PLAN OF

HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES

 

STOCK OPTION AWARD AGREEMENT – FORM 2

 

This STOCK OPTION AWARD AGREEMENT made in Morris Township, New Jersey, as of
[DATE] (the “Grant Date”), between Honeywell International Inc. (the “Company”)
and [EMPLOYEE NAME] (the “Employee”).

 

1.Definitions. For purposes of this Agreement, the following definitions apply:

 

a.“Actual Award” means the product of (i) the Plan Payout Percentage (as
determined under Section 4), and (ii) your Target Award.

 

b.“Compensation Peer Group” means [INSERT COMPANY NAMES]. If there is any change
in the corporate capitalization of a company in the Compensation Peer Group
during a Measurement Period (such as a stock split, corporate transaction or any
partial or complete liquidation), the Committee, in its sole discretion, may
take such change into account in determining the Total Shareholder Return of
that company. If any company included in the Compensation Peer Group ceases to
exist or to be publicly traded during the Measurement Period, or undergoes any
other similar change, the Committee shall determine the consequences of such
event for purposes of this Agreement, including without limitation, the
replacement of such company in the Compensation Peer Group.

 

c.“Measurement Period” means [DESCRIBE MEASUREMENT PERIOD].

 

d.“Performance Cycle” means the period commencing [DATE] and ending [DATE].

 

e.“Target Award” means the number of stock options awarded to you for the
Performance Cycle under Section 2 of this Agreement.

 

f.“Total Shareholder Return” means the ratio of (A) a company’s share price as
of the last trading day of a Measurement Period (determined using the average
closing share price over the 30 preceding trading days) plus earned dividends
per share during the Measurement Period, over (B) the company’s share price as
of the first trading day of a Measurement Period (determined using the average
closing share price over the 30 preceding trading days). Dividends are assumed
earned and reinvested on the ex-dividend date.

 

g.[INSERT ADDITIONAL BUSINESS-RELATED DEFINITIONS AS APPLICABLE]

Page 1 of 9



Exhibit 10.39

 

2.Grant of Options. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement and the 2011
Stock Incentive Plan for Employees of Honeywell International Inc. and its
Affiliates (the “Plan”). This Option is a nonqualified Option.

 

3.Actual Award. Notwithstanding Section 2 above, you shall have the Option to
purchase the number of Shares determined by the Actual Award.

 

4.Performance Measures. For the Measurement Period, the Company’s Total
Shareholder Return will be compared to the Total Shareholder Return of each
company in the Compensation Peer Group, and the Total Shareholder Return of the
Compensation Peer Group and the Company shall be ranked. [DESCRIBE OTHER
BUSINESS-RELATED PERFORMANCE MEASURES, AS APPLICABLE]

 

The Plan Payout Percentage shall be determined based on the following for the
Performance Cycle: [DESCRIBE HOW PLAN PAYOUT PERCENTAGE IS DETERMINED].

 

5.Exercise Price. The purchase price of the Shares covered by the Option will be
$[DOLLAR AMOUNT] per Share.

 

6.Vesting. Subject to Section 7, 8, 9, 10, 12, 17 and/or 18, you shall receive
an Option to purchase the number of Shares determined by the Actual Award on the
later of [DESCRIBE VESTING DATE(S)], and you shall have until [DATE] to exercise
the Option.

 

7.Death or Disability. [INCLUDE AS APPLICABLE: If your Termination of Employment
occurs because of your death or you incur a Disability before the last day of
the Performance Cycle, you or your estate will receive an Option to purchase the
number of Shares determined by the Target Award as your Actual Award for the
Performance Cycle. If your Termination of Employment occurs because of your
death or you incur a Disability after the last day of the Performance Cycle but
before the entire Actual Award is fully vested, you or your estate will receive
an Option to purchase the number of Shares determined by the unvested Actual
Award. Subject to Section 17 and/or 18, regardless of when your death or
Disability occurs, you or your executor, as the case may be, shall have until
[DATE] to exercise the Option.

 

OR

 

Subject to Section 17 and/or 18, if your Termination of Employment occurs
because of your death or you incur a Disability before the last day of the
Performance Cycle, the Performance Cycle shall continue and on [DATE] or the
date the Performance Measures are approved as required by the terms of the Plan,
you or your estate shall receive an Option to purchase the number of Shares
determined by the Actual Award. Subject to Section 17 and/or 18, regardless of
when your death or Disability occurs, you or your executor, as the case may be,
shall have until [DATE] to exercise the Option.]

 

8.Involuntary Termination Not for Cause. [INCLUDE AS APPLICABLE: Subject to
Section 17 and/or 18, if your Termination of Employment occurs due to an
involuntary

Page 2 of 9



Exhibit 10.39

 

termination by the Company not for Cause before the last day of the Performance
Cycle, the Performance Cycle shall continue and on the later of [DATE] or the
date the Performance Measures are approved as required by the terms of the Plan,
you shall receive an Option to purchase the number of Shares determined by the
Actual Award. Subject to Section 17 and/or 18, regardless of when your
Termination of Employment occurs, you shall have until [DATE] to exercise the
Option.

 

OR

 

Subject to Section 17 and/or 18, if your Termination of Employment occurs solely
due to an involuntary termination by the Company not for Cause before the last
day of the Performance Cycle, you will receive an Option to purchase the number
of Shares determined by a pro-rata payment of your Target Award equal to the
product of (a) times (b), minus (c), where (a) equals the total number of Shares
set forth in Section 2 above, (b) equals the ratio of your complete years of
service as an employee of the Company or its Affiliates between the Award Date
and your Termination of Employment, and the number of complete years of service
required under this Agreement to be fully vested in all Shares covered by the
Option, and (c) equals the number of Shares that vested before your Termination
of Employment. Subject to Section 17 and/or 18, regardless of when your
Termination of Employment occurs, you shall have until [DATE] to exercise the
Option.

 

OR

 

Subject to Section 17 and/or 18, if your Termination of Employment occurs solely
due to an involuntary termination by the Company not for Cause before the last
day of the Performance Cycle, you will receive an Option to purchase the number
of Shares determined by [INSERT VESTING PROVISIONS ON TERMINATION NOT FOR
CAUSE]. Subject to Section 17 and/or 18, regardless of when your Termination of
Employment occurs, you shall have until [DATE] to exercise the Option.]

 

9.Full Retirement. [INCLUDE VESTING AND EXERCISE PROVISIONS IF TERMINATION OF
EMPLOYMENT OCCURS SOLELY DUE TO FULL RETIREMENT, AS APPLICABLE].

 

10.Voluntary Termination of Employment, Termination of Employment for Cause. If
your Termination of Employment occurs due to a voluntary termination for any
reason [OTHER THAN FULL RETIREMENT] or an involuntary termination by the Company
for Cause before the last day of the Performance Cycle, the Option shall be
forfeited in full as of your Termination of Employment. If your Termination of
Employment occurs due to an involuntary termination by the Company for Cause
after vesting occurs, any unexercised Shares shall be immediately cancelled.

 

11.Term of Option. The Option must be exercised prior to the close of the New
York Stock Exchange (“NYSE”) on [EXPIRATION DATE], subject to earlier
termination or cancellation as provided in this Agreement. If the NYSE is not
open for business on [EXPIRATION DATE], the Option will expire at the close of
the NYSE on the business day immediately preceding [EXPIRATION DATE].

Page 3 of 9



Exhibit 10.39

 

12.Change in Control. If you incur an involuntary Termination of Employment not
for Cause (as defined in Section 2.7 of the Plan) or a voluntary Termination of
Employment for Good Reason (as defined in Section 5.4(d) of the Plan) on or
before the second anniversary of the date of a Change in Control, and if the
Performance Cycle has not ended when your Termination of Employment occurs, the
Option will vest in the amount of the Target Award as of your Termination of
Employment. If the vested Option is adjusted or exchanged pursuant to Section
5.3(c), 5.3(d)(ii), 5.3(e) or 5.3(f) of the Plan in connection with a Change in
Control, subject to Section 17 and/or 18, you shall have until [DATE] to
exercise the Option.

 

13.Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.

 

14.Exercise of Option. Subject to the terms and conditions of this Agreement,
the Option may be exercised by contacting the Honeywell Stock Option Service
Center, managed by Morgan Stanley by telephone at 1-888-723-3391 or
1-801-617-7414, or on the internet at www.benefitaccess.com. If the Option is
exercised after your death, the Company will deliver Shares only after the
Committee has determined that the person exercising the Option is the duly
appointed executor or administrator of your estate or the person to whom the
Option has been transferred by your will or by the applicable laws of descent
and distribution.

 

15.Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or your
local employer, an amount sufficient to satisfy taxes imposed under the laws of
any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gain taxes, transfer taxes, and social security
contributions, and National Insurance Contributions, that are required by law to
be withheld with respect to the grant of the Option, any exercise of the your
rights under this Agreement, the sale of Shares acquired from the exercise of
the Option, and/or payment of dividends on Shares acquired pursuant to the
Option.

 

16.Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution or except as
permitted by the Committee and as specified in the Plan.

 

17.Requirements for and Forfeiture of Award.

 

a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 17 and in any other
agreement that governs your noncompetition with Honeywell, your nonsolicitation
of Honeywell’s employees, customers, suppliers, business partners and vendors,
and/or your conduct with respect to Honeywell’s trade secrets and proprietary
and confidential information. For purposes of this Section 17, the term
“Honeywell” is defined as Honeywell International Inc. (a Delaware corporation
having a place of

Page 4 of 9



Exhibit 10.39

 

business at Columbia Road and Park Avenue, Morris Township, Morris County, New
Jersey), its predecessors, designees and successors, as well as its past,
present and future operating companies, divisions, subsidiaries, affiliates and
other business units, including businesses acquired by purchase of assets,
stock, merger or otherwise.

 

b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 17.b.2. of this Agreement shall apply if, from the Award Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you (i) enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Committee) with Honeywell and the
Committee has not approved the agreement or arrangement in writing, or (ii) make
any statement, publicly or privately (other than to your spouse and legal
advisors), which would be disparaging (as defined below) to Honeywell or its
businesses, products, strategies, prospects, condition, or reputation or that of
its directors, employees, officers or members; provided, however, that nothing
shall preclude you from making any statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body, or (iii) write or contribute to a book, article or other media
publication, whether in written or electronic format, that is in any way
descriptive of Honeywell or your career with Honeywell without first submitting
a draft thereof, at least thirty (30) days in advance, to the Honeywell
International Inc. Senior Vice President and General Counsel, whose judgment
about whether such book, article or other media publication is disparaging shall
be determinative; or such a book, article or other media publication is
published after a determination that it is disparaging.

 

For purposes of this subsection 17.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.In addition to the relief described in any other agreement that governs your
noncompetition with Honeywell, your nonsolicitation of Honeywell’s employees,
customers, suppliers, business partners and vendors, and/or your conduct with
respect to Honeywell’s trade secrets and proprietary and confidential
information, if the Committee determines, in its sole judgment, that you have
violated the terms of any such agreement or you have engaged in an act that
violates subsection 17.b.1. of this Agreement, (i) any portion of

Page 5 of 9



Exhibit 10.39

 

the Option you have not exercised (whether vested or unvested) shall immediately
be cancelled, and you shall forfeit any rights you have with respect to the
Option as of the date of the Committee’s determination, and (ii) you shall
immediately deliver to the Company Shares equal in value to the gross amount of
any profit you realized upon an exercise of the Option during the period
beginning twelve (12) months prior to your Termination of Employment and ending
on the date of the Committee’s determination.

 

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

18.Special Vesting and Forfeiture Conditions. [DESCRIBE SPECIAL VESTING AND
FORFEITURE CONDITIONS, AS APPLICABLE].

 

19.Adjustments. Any adjustments to the Option will be governed by Section 5.3 of
the Plan.

 

20.Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (i) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (ii) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

21.Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand the Company’s policy, and are aware of and understand
your obligations under U.S. federal securities laws in respect of trading in the
Company’s securities, and you agree not to use the Company’s “cashless exercise”
program (or any successor program) at any time when you possess material
nonpublic information with respect to the Company or when using the program
would otherwise result in a violation of securities law. The Company will have
the right to recover, or receive reimbursement for, any compensation or profit
realized on the exercise of the Option or by the disposition of Shares received
upon exercise of the Option to the extent that the Company has a right of
recovery or reimbursement under applicable securities laws.

 

22.Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee may prescribe. The Plan document, as may be amended from time
to time, is incorporated into this Agreement. Capitalized terms used in this
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Agreement. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the Plan will control unless otherwise stated in
this Agreement. By accepting the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of this Agreement.

Page 6 of 9



Exhibit 10.39

 

23.Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of the
Option, you expressly consent to the collection, use, and transfer of personal
data as described in this Section to the full extent permitted by and in full
compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

 

c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of options or awards, which was made
for the same purposes of managing and administering of previous award/incentive
plans, or for other purposes.

 

d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

24.Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

Page 7 of 9



Exhibit 10.39

 

a.The Company (and not your local employer) is granting your Option.
Furthermore, this Agreement is not derived from any preexisting labor
relationship between you and the Company, but rather from a mercantile
relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all options granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of the Option hereunder, and any future grant of an option under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Option nor any future grant by the Company will be
deemed to create any obligation to make any future grants, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time and/or on an annual basis, to amend, suspend or terminate
the Plan; provided, however, that no such amendment, suspension, or termination
will adversely affect your rights hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

25.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Option. You have no rights as
a shareowner of the Company pursuant to the Option until Shares are actually
delivered you.

Page 8 of 9



Exhibit 10.39

 

26.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

 

27.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

28.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

29.Acknowledgements. By accepting this Agreement, you agree to the following:
(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Option, and that any prior agreements, commitments or
negotiations concerning the Option are replaced and superseded.

 

30.Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan.

 

I Accept:

 

          Date

Page 9 of 9